UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7450



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


NATHANIEL A. RICHARDSON, JR., a/k/a Nathaniel
Skeeter, a/k/a Skeet,

                                            Defendant - Appellant.



                            No. 04-6394



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


NATHANIEL A. RICHARDSON, JR., a/k/a Nathaniel
Skeeter, a/k/a Skeet,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-96-153; CA-02-942-2)


Submitted:   May 26, 2004                  Decided:   June 17, 2004
Before WIDENER, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel A. Richardson, Jr., Appellant Pro Se. Laura P. Tayman,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             In these consolidated cases, Nathaniel A. Richardson,

Jr., a federal prisoner, seeks to appeal the district court’s

orders denying relief on his motion filed under 28 U.S.C. § 2255

(2000), and denying his motion to alter or amend the judgment

pursuant to Fed. R. Civ. P. 59(e).          The orders are not appealable

unless   a   circuit     justice   or   judge    issues     a    certificate   of

appealability.    28 U.S.C. § 2253(c)(1) (2000).                A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).               We have independently

reviewed the record and conclude that Richardson has not made the

requisite     showing.       Accordingly,       we   deny       certificates   of

appealability and dismiss the appeals.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                       DISMISSED




                                    - 3 -